Title: To Thomas Jefferson from George Muter, 28 December 1780
From: Muter, George
To: Jefferson, Thomas


War Office [Richmond], 28 Dec. 1780. Encloses a letter just received from Maj. [Charles] Magill covering a return of the state garrison regiment; Magill will also furnish a statement of the blankets and clothing needed by these men if they are to be continued in service. Lack of money and workmen is the principal reason why the hospital has not been finished and huts have not been built for the regiment. “When money can be advanced, and the protection from Militia duty and draughts to the tradesmen employed in public service by law, be published, I must beg to be honoured with your Excellency’s instructions, with respect to the numbers that hutts ought to be provided for, and the place where they shall be erected. If the number is considerable, ’twould probably be best that they shou’d be erected at some distance from the town.” Enclosure: Magill to Muter, without place, 28 Dec. 1780, stating that “a Return of the State Garrison Regiment at present under my Command” is enclosed; 48 of these are on furlough, and “The Situation of the few at present on duty is truly Distressing Obliged to Lie in their Tents without Blankets and even without necessary Cloathing. Several are at present Sick and no Hospital for their Reception.”
